Citation Nr: 1146242	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-44 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an earlier effective date prior to December 11, 2007 for an assignment of a 10 percent disability rating for tinnitus.

2.  Whether clear and unmistakable error (CUE) was committed in a July 1997 rating action that awarded a noncompensable evaluation for tinnitus. 

3.  Entitlement to an evaluation in excess of 10 percent prior to October 7, 2010 and in excess of 40 percent beginning October 7, 2010 for service-connected lumbar degenerative changes (lumbar spine disorder).

4.  Entitlement to an evaluation in excess of 20 percent for service-connected cervical intervertebral disc syndrome (cervical spine disorder).

5.  Entitlement to an initial evaluation in excess of 10 percent for service-connected radiculopathy of the right upper extremity associated with cervical spine disorder.

6.  Entitlement to an initial evaluation in excess of 10 percent for service-connected radiculopathy of the left upper extremity associated with cervical spine disorder.
REPRESENTATION

Appellant represented by:	Timothy M. White, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from April 1987 to April 1996.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions beginning in December 2008 of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  The December 2008 rating decision granted a 10 percent rating for service-connected tinnitus, effective December 11, 2007, and denied the claim for an earlier effective date based on CUE.  A January 2010 rating decision granted service connection and separate ratings of 10 percent for service-connected radiculopathy of the right and left upper extremities, effective September 1, 2009.  

A July 2011 rating decision granted service connection and separate 10 percent ratings for intervertebral disc syndrome of the right and left lower extremities, effective October 7, 2010; this rating decision also granted a 40 percent rating for service-connected lumbar spine disorder, effective October 7, 2010, and a 20 percent rating for service-connected cervical spine disorder, effective September 1, 2009.  The July 2011 rating decision also deferred the raised issue of entitlement to a total disability rating based on individual unemployability due to 
service-connected disability in order to obtain additional information from the Veteran.

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in September 2011, and a transcript of the hearing is of record.

The issues of entitlement to an evaluation in excess of 10 percent prior to October 7, 2010 and in excess of 40 percent beginning October 7, 2010 for service-connected lumbar spine disorder, entitlement to an evaluation in excess of 20 percent for service-connected cervical spine disorder, entitlement to an initial evaluation in excess of 10 percent for service-connected radiculopathy of the right upper extremity, and entitlement to an initial evaluation in excess of 10 percent for service-connected radiculopathy of the left upper extremity are REMANDED to the VARO.


FINDINGS OF FACT

1.  By a July 1997 rating decision, the RO awarded the Veteran service connection for tinnitus and assigned an initial noncompensable disability rating (based on rating criteria in effect at the time), effective April 10, 1996.  The Veteran was informed of the July 1997 decision, and he did not appeal it. 

2.  The criteria for rating tinnitus were amended effective June 10, 1999. 

3. On December 11, 2008, the Veteran filed a claim seeking an increased rating for tinnitus; a December 2008 rating decision granted an increased (10 percent) rating for tinnitus under the criteria that became effective June 10, 1999, effective December 11, 2007.

4.  The record does not establish an error of fact or law in the July 1997 rating decision that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  An effective date prior to December 11, 2007 for an assignment of a 10 percent disability rating for tinnitus has not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.157, 3.400, 4.87 Diagnostic Code (Diagnostic Code) 6260 (as in effect prior to, and from June 10, 1999). 

2.  The July 1997 rating decision that granted service connection for tinnitus and assigned a noncompensable rating effective April 10, 1996 does not contain CUE.  38 U.S.C.A. §§ 1155, 5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105, 3.155, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165   (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  Specifically, determinations as to the existence of CUE are based on the facts of record at the time of the decision challenged; thus, no further factual development would be appropriate.  See Fugo v. Brown, 6 Vet. App. 40, 43   (1993); Pierce v. Principi, 240 F.3d 1348   (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C.A. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect). 

The Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the September 2011 video hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Acting Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  
Analysis of the Claim

It has been contended by and on behalf of the Veteran, including at his September 2011 video conference hearing, that an effective date prior to December 11, 2007 is warranted for the assignment of a 10 percent disability rating for tinnitus because it has been the same since he was discharged from service in April 1996.  The Veteran also argued that the RO committed CUE in a July 1997 rating decision, wherein it assigned a noncompensable rating for the Veteran's service-connected tinnitus.

Final decisions may be reversed or amended where evidence establishes that clear and unmistakable error existed.  38 C.F.R. § 3.105(a).  

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination: (1) "[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)].  

Only the law as it existed at the time of the rating decision may be considered.  See 38 C.F.R. § 20.1403(b).  In other words, the Board cannot apply the benefit of hindsight to its evaluation of the April 1970 decision in determining whether CUE existed.  Cf. Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

The law and regulations pertaining to service connection in effect in July 1997 provided that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 310 (1997).  

The effective date of an evaluation and award of compensation on an original claim for compensation, such as here, will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(b)(2) (1997).

An effective date prior to the date of receipt of a claim may be assigned when compensation is awarded or increased pursuant to a liberalizing law or a liberalizing VA issue. 38 C.F.R. § 3.114.  Specifically, if a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  Finally, if a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3). 

Prior to June 10, 1999, a 10 percent rating was warranted for tinnitus when there was persistent tinnitus as a symptom of head injury, concussion, or acoustic trauma.  Those criteria were amended, and effective from that date a 10 percent rating has been warranted for tinnitus that is recurrent.  38 C.F.R. § 4.87, Code 6260 (including as amended effective June 10, 1999, 64 Fed. Reg. 25202, 25206 (May 11, 1999)). 

An initial claim of service connection for tinnitus was received by VA in June 1997.  
The Veteran was granted service connection for tinnitus by rating decision in July 1997 and assigned a noncompensable rating, effective April 10, 1996, the date after service discharge, because the Veteran indicated that his tinnitus was periodic.  The Veteran was notified of the action taken by this rating decision in August 1997 but did not timely appeal.  

A claim for an increased evaluation for tinnitus was received by VA from the Veteran in December 2008, to include a claim for a 10 percent rating for tinnitus effective on April 10, 1996 based on CUE of the July 1997 rating decision.  A December 2008 rating decision granted a rating of 10 percent for tinnitus effective December 11, 2007, a year prior to the receipt of claim.  Hence, in this case, under § 3.114(a)(3), the award may be retroactive only to December 11, 2007 (the effective date the RO has assigned).  There is no legal authority for assigning an increased rating based on liberalizing criteria or increased severity retroactive further than one year prior to the claim for such increase; the Veteran's attorney has not pointed to any legal authority that allows for such retroactive increase. 

The July 1997 rating decision is not subject to revision in the absence of CUE in the decision.  38 U.S.C.A. §§ 7105 , 5109A; see Rudd v. Nicholson, 20 Vet. App. 296  (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  

As has been noted, the criteria for rating tinnitus were revised effective June 10, 1999.  Under the governing law and regulations outlined above, if a rating is reviewed under liberalizing issue at the request of the claimant more than 1 year after the effective date of the liberalizing issue, an award based on the liberalizing issue may be authorized for a period of 1 year prior [only] to the date of receipt of such request. 38 C.F.R. § 3.114(a)(3).  Hence, in this case, under § 3.114(a)(3), the award may be retroactive only to December 2007.  There is no legal authority for assigning an increased rating based on liberalizing criteria or increased severity retroactive further than one year prior to the claim for such increase; the Veteran's representative does not point to any legal authority that allows for such retroactive increase. 

The Board first must emphasize that the Court has consistently stressed the rigorous nature of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  

"Clear and unmistakable error' requires that error, otherwise prejudicial, . . . must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made." Russell, 3 Vet. App. at 313-4.  

The Board notes that the evidence on file at the time of the July 1997 rating decision consisted of the Veteran's service medical records and an October 1996 VA audiological evaluation.  

The service medical records reveal that that the Veteran was diagnosed with tinnitus in service.  When examined by VA in October 1996, he said that he had periodic bilateral tinnitus that began in 1988.   

This is not a case where it is asserted that either the correct facts, as they were known at the time, were not before the RO or that the statutory and regulatory provisions extant at the time were incorrectly applied, as is required for a finding of CUE.  See Oppenheimer, 1 Vet. App. 370 (1991).  

Neither the Veteran nor his attorney can be found to have advanced specific assertions of undebatable error that would meet the stringent definition of CUE.  Consequently, without more, the Board can find no basis for concluding that there was CUE in the RO's July 1997 rating decision that denied assigned a noncompensable rating for tinnitus effective April 10, 1996.  


ORDER

An effective date prior to December 11, 2007, for the assignment of a 10 percent rating for tinnitus is denied. 

The July 1997 rating decision does not contain CUE in denying a compensable rating for service-connected tinnitus, and the appeal is denied.  


REMAND

With respect to the increased rating issues on appeal, the Board notes that the Veteran testified at his September 2011 video hearing that he had received VA treatment for his service-connected disabilities after the most recent medical evidence on file, which is dated in May 2011.  

Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  

Consequently, the case is REMANDED for the following actions:

1.  The RO will ask the Veteran to provide the names and addresses, as well as the dates of treatment, of all health care providers, both VA and non-VA, who have treated him for disability of the neck, low back, or upper extremities since May 2011, the date of the most recent medical evidence on file.  The Veteran will be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO will then obtain these records and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.

2.  If, after the above, the RO concludes that a current joint and/or neurological evaluation is necessary to a reasoned determination of any of the issues on appeal, the RO will schedule the Veteran for a VA examination by an appropriate health care provider to determine the current severity of any of the service-connected disorders at issue for which an examination is deemed warranted.  The claims folders must be made available to the examiner in conjunction with this examination.   A complete rationale for all opinions must be provided.  
3.  If an examination is considered warranted, the RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation will be obtained which shows that notice scheduling the examination was sent to the last known address.  It will also be indicated whether any notice that was sent was returned as undeliverable.  

4.  Thereafter, the RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  After the above actions have been completed, the RO will re-adjudicate the Veteran's claims for an evaluation in excess of 10 percent prior to October 7, 2010 and in excess of 40 percent beginning October 7, 2010 for service-connected lumbar spine disorder, for an evaluation in excess of 20 percent for service-connected cervical spine disorder, for an initial evaluation in excess of 10 percent for service-connected radiculopathy of the right upper extremity, and for an initial evaluation in excess of 10 percent for service-connected radiculopathy of the left upper extremity based on all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his attorney will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


